*692Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López, a la cual se une el Juez Asociado Señor Hernández Denton.
Como surge de la opinión mayoritaria, las Secs. 5(a) y 5(b) de la Ley de Expropiación Forzosa —32 L.RR.A. sees. 2907 y 2908— disponen que cuando la suma de dinero que finalmente establece el foro judicial como “justa compensa-ción” de una propiedad expropiada por el Estado es mayor que la cantidád de dinero que éste originalmente consignó en el tribunal al instar el procedimiento de expropiación, el Estado viene en la obligación de pagar intereses, a razón del seis (6) por ciento anual, sobre la diferencia entre am-bas sumas de dinero.
En el día de hoy, una mayoría de los integrantes del Tribunal —sin hacer determinación expresa alguna sobre inconstitucionalidad respecto a las mencionadas Secs. 5(a) y 5(b)— resuelve que los foros de instancia deben hacer caso omiso de lo dispuesto por las citadas secciones de ley y que, por el contrario, deben aplicar a dicha suma de dinero el por ciento de interés contemplado en la Regla 44.3 de las Reglas de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III); esto es, los intereses que surjan del Reglamento 78-1 de la Oficina del Comisionado de Instituciones Financieras.
No estamos de acuerdo. Ello por varias razones, las cua-les pasamos a exponer.
HH
Es norma reiterada, y trillada, que una sección o artí-culo de una ley de índole o carácter general no puede pre-valecer, o derogar, una sección o artículo de una ley especial a menos que tal derogación se consigne expresamente o esa sea la clara voluntad legislativa^ McCrillis v. Aut. Na-*693vieras de P.R., 123 D.P.R. 113, 130 (1989); Sierra v. Tribl. Superior, 75 D.P.R. 841, 846-847 (1954); Vázquez v. Corte, 65 D.P.R. 598, 603 (1946); Tilén v. Mena, 24 D.P.R. 815, 817 (1917); mucho menos, naturalmente, cuando se trata de una disposición reglamentaria, de índole general, frente a un estatuto especial.
Debe mantenerse presente que, en relación con la situa-ción hoy ante nuestra consideración, la Asamblea Legisla-tiva, al enmendar la Regla 44.3 de Procedimiento Civil, ante, en 1988 con el propósito de incorporar a la misma el concepto de “tasa de interés por sentencia”, no hizo constar expresamente el propósito de enmendar a esos efectos la Ley de Expropiación Forzosa, 32 L.P.R.A. see. 2901 et seq.; tampoco surge que esa fuera la clara voluntad legislativa.
Ante esta situación, y debido a que las derogaciones tá-citas no son favorecidas, puede concluirse que resulta claro que, en principio, el interés a imponerse por sentencia en casos de expropiación forzosa en nuestra jurisdicción debe regirse por las propias disposiciones de la Ley de Expropiación Forzosa y no por lo dispuesto por la Regla 44.3 de Procedimiento Civil, ante. Director I.C.P. v. Fitzgerald, etc., 130 D.P.R. 46 (1992); Aponte v. Srio de Hacienda, E.L.A., 125 D.P.R. 610 (1990); McCrillis v. Aut. Navieras de P.R., ante. Véase, en adición, R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 421.
h-H h — i
Conocido es que la sabiduría o conveniencia de una ac-tuación legislativa es algo que no está sujeto a nuestro po-der de revisión judicial. Véase Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993). Dicho de otra forma, en esta clase de situaciones nuestra determinación tiene que, por necesidad, ceñirse a declarar válido o inconstitucional el estatuto en controversia. Esto es, dependiendo de la de-*694terminación judicial que a esos efectos se haga, el estatuto será o no puesto en vigor por el foro judicial.
Resulta, qn consecuencia, curioso que el Tribunal, sin hacer determinación expresa alguna sobre la validez cons-titucional de las citadas Secs. 5(a) y 5(b) de la Ley de Ex-propiación Forzosa, le ordene a los foros de instancia hacer caso omiso de las disposiciones de las mismas. ¿Puede este Tribunal, sin hacer determinación alguna sobre la incons-titucionalidad de una ley, ordenar que no se obedezcan en absoluto las disposiciones de un estatuto en particular? Creemos que no.
Resulta, en consecuencia, mandatorio cuestionarnos si las referidas Secs. 5(a) y 5(b) de la Ley de Expropiación Forzosa son inconstitucionales por violar las mismas las disposiciones sobre “justa compensación” contenidas en la See. 9 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, y las de la Quinta Enmienda de la Constitución federal.(1)
t — I (-H h-H
La facultad de tomar, o expropiar, propiedad privada para fines públicos es uno de los poderes inherentes que posee el Estado. Dicha facultad, sin embargo, está “limita-da” por la obligación que la Constitución le impone al Es-tado de pagar una justa compensación, o valor, por la pro-piedad privada y por el deber de actuar, al ejercitar dicha facultad, conforme al procedimiento provisto por ley. E.L.A. v. Soc. Civil Agrícola e Industrial, 104 D.P.R. 392 (1975).
Nuestro ordenamiento, con el propósito de garantizar el pago de una justa compensación, establece que cuando la *695cantidad determinada por el foro judicial, como justa com-pensación, es mayor que la suma originalmente estimada, y depositada en corte, por el Estado, éste debe pagar adi-cionalmente, como parte de ese justo valor, intereses sobre la diferencia entre ambas sumas de dinero, al tipo anual del seis (6) por ciento. 32 L.P.R.A. secs. 2907 y 2908.
Dicho pago de intereses, como correctamente se dice en la opinión mayoritaria, pág. 689, “es una parte integral de la justa compensación al amparo del mandato constitucio-nal ...”. (Enfasis suplido.) Ahora bien, ¿cuál tasa de interés es “necesaria” desde un punto de vista constitucional? Esto es, ¿cuál tasa de intereses cumple con el requisito constitu-cional de justa compensación?
En nuestra opinión, y así se ha resuelto en la jurisdic-ción federal, se satisface el requisito de justa compensación —exigido tanto por nuestra Constitución como por la Cons-titución federal— pagando aquella tasa de intereses que resulte ser “razonable”; determinación judicial de “razona-bilidad” que dependerá de las circunstancias particulares económicas y financieras que prevalezcan en el momento en que el foro judicial hace dicha determinación y sobre la cual dicho foro vendrá obligado a recibir prueba en cada caso. Véanse: Confederated Salish and Kootenai Tribes v. United States, 437 F.2d 458 (Ct. Cl. 1971); United States v. 100 Acres of Land, Etc., Marin Cty., Cal., 468 F.2d 1261 (9no Cir.), cert. denegado, 414 U.S. 822 (1972); Pitcairn v. United States, 547 F.2d 1106, 1120-1124 (Ct. Cl. 1976), cert. denegado, 434 U.S. 1051 (1978). Véase, en adición: R.I. Mirvis, Method of Determining Rate of Interest Allowed on Award to Owner of Property Taken by United States in Eminent Domain Proceeding, 56 A.L.R. Fed. 477, 481 (1982). En cuanto a nuestra jurisdicción, ello significa que el foro judicial viene en la obligación de determinar, en re-lación con el caso específico ante su consideración, si el seis (6) por ciento que establecen las Secs. 5(a) y 5(b) de la Ley de Expropiación Forzosa, ante, es o no “razonable”; ello a la *696luz de las condiciones financieras imperantes en ese mo-mento determinado.
La mayoría, por su parte, así no piensa. Descarta total-mente la aplicación de las secciones pertinentes de la Ley de Expropiación Forzosa por razón de que:
Como la economía no es estática, cuando la tasa prevale-ciente en el mercado sobrepasa este límite legal del seis por ciento (6%), se menoscaba la compensación pagada al dueño. Por otro lado, si la tasa del mercado es menor a la legal, se le impone al Estado satisfacer una suma mayor a la que, consti-tucionalmente, tiene que pagar. Ambas situaciones reflejan graves incongruencias entre la ley y la Constitución. (Enfasis suplido.) Opinión mayoritaria, pág. 689.
Lo expresado, como resulta obvio, no es enteramente correcto. Unicamente la primera de las alternativas, o si-tuaciones, resulta contraria a la Constitución; esto es, cuando el seis (6) por ciento resulta ser menor a la tasa de interés “razonable”. Ello por razón de que se infringe, en esa situación, el requisito de “justa compensación”. En la segunda de las situaciones, aquella en que el seis (6) por ciento que dispone la Ley de Expropiación Forzosa resulta mayor que el por ciento “razonable”, el estatuto es consti-tucional ya que se puede, válidamente, argumentar que la situación o “incongruencia” responde a la voluntad del le-gislador, la cual venimos obligados a obedecer e implantar. P.I.P. v. C.E.E., 120 D.P.R. 580 (1988).
Por otro lado, sabido es que los “intereses” han sido de-finidos como “el precio que se paga por el uso del dinero”; ese “precio” ha sido comparado a la renta de la tierra con-cebida como ingreso neto procedente de ésta y a la del sa-lario como remuneración del trabajo.(2)
Ello no obstante, debe mantenerse presente que el dere-cho constitucional a recibir renta sobre la propiedad no implica, de por sí, el derecho a recibir determinada renta *697en particular, ni el derecho a que la misma esté exenta de reglamentación por parte del Estado. Véanse: Pennel v. San José, 485 U.S. 1 (1988); Bowles v. Willingham, 321 U.S. 503, 516-518 (1944); Euclid v. Amber Co., 272 U.S. 365 (1926). Véanse, en adición: Blanes v. Tribunal de Distrito, 71 D.P.R. 325 (1950); Cintrón v. Corte Municipal, 67 D.P.R. 793 (1947).
De todas maneras, tenemos serias dudas en cuanto a la “consistencia” del argumento de la mayoría de los inte-grantes del Tribunal respecto a este punto. El mismo re-sulta ser, a nuestro juicio, circularmente erróneo. Ajuicio de la Mayoría, la imposición de una tasa de interés “estatuta-ria” que es distinta a la tasa prevaleciente en el “mercado” resulta ser improcedente por cuanto, precisamente, no re-fleja el interés prevaleciente en el “mercado”. Conforme a la Mayoría, la tasa prevaleciente en el “mercado” es la que surge del Reglamento 78-1 de la Oficina del Comisionado de Instituciones Financieras.
Se olvida el Tribunal que esa tasa de interés que surge del citado Reglamento 78-1 es una que no responde exclu-sivamente a las “fuerzas del mercado”. Ello así surge de la See. 2 del referido Reglamento 78-1, la cual claramente es-tablece que, debido a que la Regla 44.3 de Procedimiento Civil, ante, tiene “el propósito de desalentar los pleitos frí-volos e incentivar el pago de las sentencias”, procede —al fijar la tasa de interés— añadirle a ésta “un ‘margen puni-tivo’ al costo de fondos para el deudor por sentencia, de manera que la tasa resultante mueva a dicho deudor al pago de la misma”.(3)
Dicho de la manera más sencilla, la tasa de interés que *698periódicamente fija la Oficina del Comisionado de Institu-ciones Financieras, a través del citado Reglamento 78-1, no representa fielmente la tasa de interés prevaleciente en el mercado, pues dicha Oficina le añade a la misma un "mar-gen punitivo”. Por lo tanto, si utilizamos dicha tasa de in-terés en casos de expropiaciones, le estaríamos concediendo al dueño de la propiedad expropiada una tasa de interés mayor a la que tiene derecho; ello en vista del hecho de que el propósito detrás del pago de intereses en casos de expro-piaciones lo es, en palabras de la mayoría, pág. 689, citando a Seaboard Air Line Ry. v. United States, 261 U.S. 299, 304 (1922), poner “ ‘al dueño en una posición pecunia-ria tan buena a la que estaría si la propiedad no se hubiese expropiado’ ”, y no la de penalizar al Estado.
En resumen, tenemos que la tasa de interés —el seis (6) por ciento— que establecen las Secs. 5(a) y 5(b) de la Ley de Expropiación Forzosa, ante, puede, o no, resultar in-constitucional en su aplicación; ello por violar el mandato constitucional de “justa compensación”. Dicha tasa será constitucional, y obligatoria, en aquellas ocasiones en que, a la luz de las condiciones financieras imperantes en el mercado en un momento determinado, sea mayor que la tasa de interés "razonable”. Por otro lado, será inconstitu-cional, e inoperante, cuando el referido seis (6) por ciento resulte ser menor que dicha tasa de interés "razonable”.(4)
La acción del Tribunal, de aplicar siempre a dichas si-tuaciones la tasa de interés que en un momento determi-nado establezca el Reglamento 78-1 de la Oficina del Co-misionado de Instituciones Financieras, resulta ser totalmente errónea. Ello por razón de que, como hemos visto, dicha tasa de interés no refleja fielmente la tasa de *699interés prevaleciente en el mercado por razón de que la misma contiene un “margen punitivo”.(5)
En fin, somos del criterio que el curso de acción correcto sería el de que este Tribunal determinara que la tasa de interés que el Estado debe pagar, sobre la diferencia entre la suma originalmente consignada por el Estado en rela-ción con una propiedad que ha expropiado y el justo valor que finalmente determine el foro judicial, debe ser aquella que, conforme testimonio pericial competente, sea “razona-ble” en el momento en que el foro judicial determine el justo valor de la propiedad expropiada. Véanse: Confederated Salish and Kootenai Tribes v. United States, ante; United States v. 100 Acres of Land, Etc., Marin Cty., Cal., ante; Pitcairn v. United States, ante. Ello, naturalmente, reque-rirá la celebración de una vista evidenciaría a esos efectos.
Una vez se determine cuál es el por ciento de interés “razonable”, el foro judicial decidirá si aplica, o no, al caso ante su consideración el seis (6) por ciento de interés que establecen las antes citadas Secs. 5(a) y 5(b) de la Ley de Expropiación Forzosa. Esto es, el referido seis (6) por ciento únicamente podrá aplicarse en la situación en que el mismo resulte mayor que la tasa de interés “razonable” y no podrá aplicarse en la situación en que el mismo resulte menor que la referida tasa de interés razonable.

 El referido principio de “justa compensación” también lo exige el Art. 355 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 1113, el cual establece que:
“Nadie podrá ser privado de su propiedad sino por autoridad competente, por causa justificada de utilidad pública o beneficio social, y mediante el pago de una justa compensación que se fijará en la forma provista por ley.”


 Véase la opinión concurrente del Juez Asociado Señor Negrón García en Gallardo v. Petitóny V.T.N., Inc., 132 D.P.R. 39 (1992).


 La referida See. 2 del citado Reglamento 78-1 establece, en lo pertinente, que:
“La Regla 44.3, según enmendada, dispone que la Junta Financiera fijará la tasa de interés pagadera sobre la cuantía de toda sentencia (incluyendo costas y honorarios de abogado) considerando las fluctuaciones en el mercado y con el propó-sito de desalentar los pleitos frívolos e incentivar el pago de las sentencias. Este mandato legislativo solo se cumple añadiendo un “margen punitivo” al costo de fon-dos para el deudor por sentencia, de manera que la tasa resultante mueva a dicho deudor al pago de la misma.” (Enfasis suplido.)


 Hemos resuelto que una ley, constitucional de su faz, puede resultar incons-titucional en su aplicación. Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1993).


 No debe perderse de vista que, aun cuando la tasa de interés del Reglamento 78-1, ante, no tuviera ese margen punitivo, el foro judicial no podría ignorar total-mente, como hace la Mayoría, las disposiciones de las Secs. 5(a) y 5(b) de la Ley de Expropiación Forzosa, 32 L.P.R.A. sees. 2907 y 2908; esto es, en aquella situación en que el seis (6) por ciento provisto fuera mayor que la tasa de interés que se promul-gara a través del citado Reglamento 78-1, venimos en la obligación de implantar el mandato estatutario. Véase P.I.P. v. C.E.E., 120 D.P.R. 580 (1988).